{¶ 38} I concur in the majority's analysis and disposition of appellant's first and second assignments of error. I respectfully dissent from the majority's analysis and disposition of appellant's third assignment of error.
 {¶ 39} I would find that the trial court failed to make all of the findings required to impose consecutive sentences. First, the trial court failed to make a finding that the consecutive sentences were not disproportionate to the seriousness of the conduct and the danger the offender poses to the public. See R.C.2929.14(E)(4). Second, the trial court failed to make such a finding that "[a]t least two of the multiple offenses were committed as part of one or more courses of conduct" as required by R.C. 2929.14(E)(4)(b). See State v. Tarver, Stark App. No. 2002CA00394, 2003-Ohio-6840.
 {¶ 40} I note that the trial court held that appellant committed the offenses in the case sub judice while on parole from a previous offense and commented on appellant's criminal record. However, it does not appear that the trial court based the consecutive sentences upon those findings.
 {¶ 41} Accordingly, I would vacate appellant's sentence and remand the matter to the trial court for re-sentencing.